Citation Nr: 9918275	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  92-05 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by headaches.

2.  Entitlement to service connection for gastroenteritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  At 
this time, the RO denied claims for service connection of 
headaches, hypertension, gastroenteritis, the residuals of a 
left leg laceration, and a nonservice-connected disability 
pension benefits.  In May 1994, the Board remanded these 
issues to the RO for additional development.  

In a May 1995 rating determination, entitlement to 
nonservice-connected pension benefits was established.  
Accordingly, this issue is not before the Board at this time.  
In August 1996, the Board denied the veteran's claims of 
entitlement to service connection for hypertension and a left 
leg disability.  Accordingly, these claims are not before the 
Board at this time.  In August 1996 and April 1997, the Board 
remanded the issues of service connection for a disorder 
manifested by headaches and entitlement to service connection 
for gastroenteritis to the RO for additional development.  


FINDINGS OF FACT

1.  The veteran has failed to report for scheduled 
examinations to determine the nature, extent, and etiology of 
his headaches and gastroenteritis.

2.  The VA has fulfilled its duty to assist the veteran in 
the further development of his claims.

3.  Based on the available medical evidence of record, the 
claims of entitlement to service connection for a disorder 
manifested by headaches and for gastroenteritis are not 
meritorious on there own or capable of substantiation.  




CONCLUSION OF LAW

Based on the evidence available, the claims of entitlement to 
service connection for a disorder manifested by headaches and 
gastroenteritis are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.655 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was treated for both headaches and stomach 
problems during his active service in July 1965.  Consistent 
complaints and treatment for both conditions are shown in the 
service medical records, although neither condition was 
indicated during the separation examination.  At the 
separation examination in October 1970, no reference was made 
to either the veteran's headaches or a gastrointestinal 
disorder.  The veteran was discharged from active service in 
January 1971.  However, the veteran was hospitalized nearly 
consistently from November 1970 to January 1971 for 
evaluation and treatment of his headaches.

During the January 1971 hospitalization it was noted that the 
veteran, three days after his discharge from the hospital, 
was readmitted because of the same complaint of severe 
headaches.  Additional testing and evaluations were 
performed, including ophthalmology and audiometry consults 
and thyroid function testing.  All testing proved to be 
within normal limits.  The veteran described the headaches as 
being accompanied with blurred vision and nausea.  A 
diagnosis of atypical migraine headaches was suspected.  
However, objective testing failed to reveal any organicity.  
The final diagnosis indicated atypical migraine headaches.

In October 1988, the veteran filed his initial claim for VA 
compensation, noting severe headaches and a stomach condition 
within one year of his discharge from active service.  The 
claim was filed more than 17 years after discharge from 
active service.

Shortly after the veteran's application was filed, a VA 
examination was scheduled to determine the nature and extent 
of his disability.  In April 1989, the VA Medical Center 
(VAMC) reported that the veteran had failed to attend these 
examinations.  In May 1989, the veteran was notified that he 
must undergo an examination and that no further action would 
be taken unless the RO received notification of the veteran's 
willingness to report for an examination.  If he did so, an 
examination would be rescheduled and his claim would be 
reconsidered when the examination was completed.  The veteran 
did not directly respond to the May 1989 communication.  

In August 1990, the veteran resubmitted his previous 
application for compensation.  The veteran requested a 
hearing that was scheduled for March 1992.  The veteran 
failed to attend this hearing.  

In his October 1991 substantive appeal, the veteran reported 
that he fell from a 50-foot cliff during a search-and-destroy 
mission on a mountain in Hong Kong.  Since this time, the 
veteran noted severely incapacitating headaches 
"irregardless of a lack of significant findings."

In May 1994, the Board remanded this case to the RO for 
additional development, including scheduling the veteran for 
a general medical evaluation, a psychiatric evaluation, and a 
neurologic evaluation in order to determine the nature and 
severity of his various disabilities.  Records from the 
Social Security Administration (SSA) were also requested to 
be obtained.  

In June 1994, at the request of the Board, the RO asked the 
veteran to provide the names, addresses, and dates of 
treatment for all medical care providers who had rendered 
treatment of him since his separation from service.  
Additional information was obtained from the veteran in July 
1994 and the RO issued letters requesting the pertinent 
medical records cited by the veteran.  

A June 1991 treatment report notes that the veteran has a 
previous history of alcoholism and pancreatitis.  Treatment 
records obtained at this time failed to indicate either a 
headache condition or a gastrointestinal disorder associated 
with the veteran's active service.  Additional attempts to 
obtain records pertinent to the veteran's claims were made by 
the RO.  Additional pertinent medical records were not found.  

In a December 1994 VA general medical evaluation, the veteran 
complained of severe headaches.  He noted that he had these 
headaches for several years, even before his diagnosis of 
glaucoma.  The veteran was diagnosed with chronic open-angle 
glaucoma and cataracts, vascular headaches, and peripheral 
neuropathy, most likely related to the veteran's history of 
alcohol abuse.  In evaluating the veteran's headache 
disorder, the examiner noted that the veteran's headaches 
were not characteristic of any one type. This disability was 
noted to have characteristics of both cluster and migrainous-
type headaches.  The examiner did not believe that they were 
vascular in origin and an association with the glaucoma was 
unclear.  The examiner suspected that it was a separate 
entity.  

In a December 1994 psychiatric evaluation, the veteran was 
diagnosed with alcoholic hallucinosis and a history of 
alcohol dependence, now in remission.  The examiner noted 
significant secondary problems to the alcohol, including 
ulcers, chronic pancreatitis, and peripheral neuropathy.

In a December 1994 intestinal evaluation, it was reported 
that the veteran had a history of ulcer disease in 1976, a 
history of upper GI bleeding secondary to the ulcer disease, 
chronic ethanolism for approximately 20 years, a history of 
glaucoma, and a history of chronic abdominal pain.  The 
veteran was diagnosed with chronic abdominal pain, ulcer 
disease, and upper gastrointestinal bleeding by history 
secondary to the chronic abdominal pain.  In none of these 
evaluations was the veteran's gastrointestinal disorder or 
headache associated with the veteran's active service.  

In March 1995, the veteran was granted a nonservice-connected 
VA pension.

In March 1995, it is indicated that the RO, in light of the 
December 1994 VA evaluations, asked the VAMC for additional 
evaluations to be performed in order to determine if there 
was an association between the current disabilities and the 
veteran's active service.  In March 1995, the VAMC indicated 
that the veteran had again failed to report to these 
scheduled VA evaluations.  

In August 1996, the Board remanded the claims of entitlement 
to service connection for a disorder manifested by headaches 
and gastroenteritis to the RO for additional development.  At 
that time, the Board noted, in pertinent part:

As noted, given the fact that the 
headaches and gastric problems were shown 
during service, and that the veteran 
appears to have current headaches and 
gastric problems (unlike the situation 
with respect to the claims for 
hypertension and a left leg disability), 
the claims at this point may be deemed to 
be capable of substantiation and thus may 
be considered well grounded.  However, 
whether there is a nexus between the 
conditions shown during service and those 
currently shown has not been 
satisfactorily proved or disproved by 
competent medical evidence.

The Board requested additional medical evaluations.  In 
accordance with the directives of the remand, the appellant 
was scheduled for these examinations. An October 1996 
notation appears in the claims folder, and reflects the 
following message:

Notification mailed to vet[eran] 
re[garding appointments] and he failed to 
report.  Unable to contact vet[eran] - 
phone disconnected. Neuro[logical] 
portion of remand completed.

A copy of the referenced neurological medical report was not 
associated with the claims folder.  A second notation, dated 
in November 1996, contains the following message concerning 
the scheduled VA examinations:

Vet[eran] failed to report on two 
occasions - certified return receipt 
letter mailed and returned unclaimed.

A December 1996 memorandum indicates that the appellant 
failed to comply with the directives of the remand, and notes 
that the claims folder was being returned to the Board.  
Copies of the above-referenced notification letters, to 
include the certified mailing, were not associated with the 
claims folder.  While the referenced mailings were apparently 
not returned as undeliverable, the Board could not be certain 
that the appellant received each document, particularly in 
light of the July 1996 letter.  Consequently, in April 1997, 
the Board remanded this case for a third time for additional 
development.  The RO was requested to perform the following 
actions:

1. The regional office should attempt to 
secure a copy of the neurological 
evaluation report, that was apparently 
completed in conjunction with the request 
made following the Board's prior remand, 
and associate a copy of the report with 
the claims file.  If a copy of such 
report can not be obtained, the RO should 
take appropriate action to obtain such an 
opinion and associate it with the claims 
file.

2. The regional office should also:

(a) Attempt to secure a copy of the 
certified return receipt letter that 
apparently the VA medical facility had in 
its possession demonstrating that notice 
to report for an examination was provided 
to the appellant following the Board's 
prior remand.  The RO should also request 
the VA medical faculty to provide any 
other written documentation that 
demonstrates the date and mailing address 
of any notice provided the appellant to 
report for examination in conjunction 
with his claim for benefits.

(b) If the RO can not obtain 
documentation for the file as identified 
in (a), the RO should take appropriate 
action to assure that documentation is 
obtained of appropriate notification to 
the veteran of a scheduled VA 
examination.  Assuming contact is 
established with the appellant, the RO 
should complete the actions requested in 
the remand portion of the Board's August 
1996 decision.  In this circumstance, if 
a copy of the neurological evaluation 
apparently already completed is secured, 
there is no need for further development 
in this regard unless the RO determines 
otherwise.

The RO attempted to obtain the VA neurological evaluation 
conducted sometime from September to October 1996.  The RO 
also attempted to obtain copies of certified return receipts 
of letters that were undeliverable (notifying the veteran of 
his examinations).  The RO requested from the VAMC any 
documents showing their attempt to reach the veteran.  In a 
May 1997 response, the VAMC provided a copy of previously 
obtained records from the VAMC regarding the VA evaluations 
of December 1994.  The VAMC noted that nothing was found in 
either the medical record or the administrative record 
regarding any letters sent to the veteran.  Outpatient 
treatment records obtained by the RO note treatment for 
glaucoma, cataracts, and abdominal pain.

In light of this response, in June 1997, the RO scheduled the 
veteran for a series of evaluations to determine the etiology 
of the disabilities at issue.  However, once again, the 
veteran failed to attend the scheduled VA evaluations.  At 
that time, the VAMC listed numerous VA procedures and 
evaluations that the veteran had failed to attend, including 
evaluations and treatment scheduled in 1995, 1996, and 1997.   
The VAMC did provide the RO with a January 1997 outpatient 
treatment record.  However, this medical record is not for 
treatment of the veteran.

The Board has noted that the address utilized by the VAMC in 
December 1994 to contact the veteran is the same address 
currently being successfully utilized by the RO in 
communicating with the veteran at this time.  

In the supplemental statement of the case of November 1997, 
the RO determined that the evidence received in connection 
with the veteran's claims had failed to establish any 
relationship between the headaches, gastroenteritis, and any 
disease or injury during the veteran's active service.  

Analysis

Veterans seeking compensation are required to report for 
scheduled VA examinations.  See 38 C.F.R. §§ 3.326, 3.327, 
and 3.655 (1998).  The veteran has failed to attend numerous 
VA evaluations since he filed his claims in August 1990.  
Based on a review of the procedural history in this case, the 
Board finds that the veteran has been given proper notice of 
these evaluations.  While the VAMC has been unable to provide 
the administrative record regarding the letter or letters 
sent to the veteran regarding his scheduled evaluations, this 
is not uncommon.  VAMCs will not routinely maintain copies of 
letters sent to veterans regarding the notification of 
scheduled evaluations.  In this regard, it is important to 
note that the veteran has failed to attend numerous VA 
evaluations over an extended period of time and that the 
Board has remanded this case three times in order to assist 
the veteran in the development of his claims.  The veteran 
has failed to provide any excuse for his repeated failures to 
attend scheduled VA evaluations and there is absolutely no 
basis to conclude that he has failed to attend any or all of 
these evaluations based on a failure to be notify of these 
evaluations.  

Under the provisions of 38 C.F.R. § 3.655(b), when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be 
adjudicated based on the evidence of record.  In this case, 
there is no prior final denial action of record that 
encompasses headaches or gastroenteritis.  In light of 
§ 3.655(b), these claims shall be rated based on the evidence 
of record.

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If he has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, VA is under no duty to assist in any further 
development of the claim.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Where the determinative issue is 
a question of medical diagnosis or medical causation, lay 
assertions cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  If no cognizable 
evidence is submitted to support the claim, the claim cannot 
be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates the veteran's 
complaints of headaches and treatment for a gastrointestinal 
disorder.  With respect to the second prong of the Caluza 
analysis, a review of the medical records indicates that the 
veteran was treated for headaches and complaints of a 
gastrointestinal disorder during his active service.  
However, with respect to the third prong of the Caluza 
analysis, nexus evidence, there is no competent medical 
evidence to associate the veteran's headaches or a 
gastrointestinal disorder, including gastroenteritis, with 
the veteran's active service.  Accordingly, under the Court's 
determination in Caluza, the veteran's claims are not well 
grounded.  

With respect to the application of 38 C.F.R. § 3.303(b) 
(1998) for the purposes of well grounding the veteran's 
claims, the Board does not find that the veteran is competent 
to associate manifestations observable to a lay party to an 
underlying disability for which service connection is at 
issue.  There is no doubt that the veteran is competent to 
describe certain manifestations.  He is also competent to 
provide evidence of continuity of symptomatology of the 
manifestations perceivable to a lay party.  However, he is 
not competent to associate his current complaints regarding 
headaches and a gastrointestinal disorder to his active 
service more than 25 years ago.  The Court has made clear 
that a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical knowledge, skill, expertise, training, or 
education.  Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 
(1994).  As explained above, a well-grounded claim requires 
medical evidence of a nexus between the inservice injury or 
disease and a current disability.  To be well grounded, a 
claim must be accompanied by evidence of more than a purely 
speculative basis for granting entitlement.  Dixon, 
3 Vet. App. at 262. 

Within the August 1996 remand it was indicated that the 
veteran's claims "may be" considered well grounded.  At 
this time, however, the Board also noted that whether there 
was a nexus between the condition shown during service and 
those currently shown had not been satisfactorily proved or 
disproved by competent medical evidence.  The Board attempted 
to obtain this medical evidence in order to associate the 
veteran's current disabilities with those noted within his 
active service, to no avail.  In retrospect, it now appears 
that the Board may have erred in requesting further 
development as to the causal relationship between a post-
service disability and service as the law places the burden 
upon the appellant to come forward with such evidence.  In 
any event, even if the Board was to assume that the veteran's 
claims were well grounded, the Board must find that, based on 
the evidence cited above, the VA has fulfilled its duty to 
assist the veteran in the development of his claim.  The RO 
has scheduled the veteran for numerous VA evaluations to 
determine the etiology of the veteran's disability, without 
results.  The RO has also made extensive effort to obtain 
pertinent medical documents cited by the veteran.  A review 
of these documents fails to associate the veteran's current 
complaints of headache and gastroenteritis with his active 
service.  The medical evidence of record, indicating a 
gastrointestinal disorder apparently associated with the 
veteran's alcoholism, only supports the denial of this claim.  
Accordingly, even if the Board were to assume that the 
veteran's claim were well grounded, the Board would be forced 
to conclude that the VA has fulfilled its duty to assist the 
veteran in the development of his claims and that there is no 
positive evidence from any competent medical provider 
associating the current disabilities with his active service 
nearly 25 years ago.  In the absence of such evidence, the 
claim must be denied.

In Robinette v. Brown, 8 Vet. App. 69 (1995), the Court 
stated that if a claimant alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a) to 
advise him to submit such evidence to complete their 
application for benefits.  The Court has also held, however, 
that the obligation exists only in limited circumstances 
where the veteran has referenced other known and "existing" 
evidence.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In this case, neither the Board nor the RO is on notice of 
the existence of any evidence, which exists, that, if true, 
would make the veteran's claims for service connection 
plausible.


ORDER

Entitlement to service connection for a disorder manifested 
by headaches is denied.

Entitlement to service connection for gastroenteritis is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

